DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 4/12/2019 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 8/21/2019 and 6/26/2020 and 1/25/2021 and 3/30/2021 and 9/7/2021 and 12/3/2021 and 5/6/2022 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Izatt et al (10,835,119 B2) in view of FuJII et al (2015/0245765 A1).
 Regarding claim 1, Izatt et al  discloses (refer to figure 1) an optical imaging system, comprising: a first lens system (L1) housed in a body of a mobile telecommunication device, said first lens system having a first optical axis, a first entrance pupil fixed in space in a reference plane associated with said body, and a first focal length; and an wherein the optical imaging system is configured to image, when the optical telescope is inserted between the first lens system and an entrance pupil of a visual system of an eye (EPE), the EPE onto the first entrance pupil and vice versa with a substantially unit magnification (column 5, lines 20-40).
Izatt et al discloses all of the claimed limitations except optical telescope providing a diffraction-limited imaging within a spectral range from at least 486 nm to at least 656 nm.
 FuJII et al discloses optical telescope providing a diffraction-limited imaging (i.e., using diffraction grating 113 within a spectral range from at least 486 nm to at least 656 nm (i.e., control the spectrum) (paragraph 0058).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching diffraction grating with desire spectral in the Izatt et al an optical imaging system for the purpose of capable of performing fixation properly without regard to use /non-use of an attachment and changes image formation state as a taught by FuJII et al  (paragraph 0021). 


 .  
Regarding claim 6, Izatt et al discloses (refer to figure 1) a method for imaging a retina, the method comprising: positioning an optical telescope between a first lens system (L1), that is built into a telecommunication device, and an eye to image an entrance pupil of an eye (EPE) onto a first entrance pupil (EP) of said first lens system under imaging conditions that include a unit magnification (column 5, lines 20-40).
Izatt et al discloses all of the claimed limitations except optical telescope providing a diffraction-limited imaging within a spectral range from at least 486 nm to at least 656 nm.
 FuJII et al discloses optical telescope providing a diffraction-limited imaging (i.e., using diffraction grating 113 within a spectral range from at least 486 nm to at least 656 nm (i.e., control the spectrum) (paragraph 0058).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching diffraction grating with desire spectral in the Izatt et al an optical imaging system for the purpose of capable of performing fixation properly without regard to use /non-use of an attachment and changes image formation state as a taught by FuJII et al  (paragraph 0021).   
Claims 8-12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Izatt et al (10,835,119 B2) in view of Shikaumi (2012/0050673 A1).
Regarding claim 8, Izatt et al discloses (refer to figure 1) a relay optical system (100) that relays a pupil of a subject eye to a pupil position of an external optical system, the relay system comprising: a first positive lens group G1 and a second positive lens group G2, wherein:   the first positive lens group G1 and the second positive lens group G2 (Ll1 and L2) form an a focal system having an identical optical axis (column 5, lines 20-40) (column 5,lines 20-40). 
Izatt et al discloses all of the claimed limitations except a conjugate relationship between the pupil of the subject eye and the pupil of the external optical system.
Shikaumi discloses a conjugate relationship between the pupil of the subject eye (E)  and the pupil of the external optical system   (figure 1).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching of a conjugate relationship between the pupil of the subject eye and the pupil of the external optical system (i.e., camera ) in to the  Izatt et al  relay optical system for the purpose of cost reduction and convince for the user as taught by Izatt et al (paragraph 0015).
Regarding claim 9, Izatt et al discloses wherein, when disposed between the subject eye and the external optical system, the relay optical system is configured such that a focal position, at a side of the subject eye, of the first positive lens group G1 is aligned with a pupil position of the subject eye, and such that a focal position, at a side of the external optical system, of the second positive lens group G2 is aligned with the pupil position of the external optical system (column 5, lines 20-40).
Regarding claim 10, Izatt et al discloses wherein an image of an eye fundus of the subject eye is formed between the first positive lens group G1 and the second positive lens group G2 (as shown in figure 1).  
Regarding claim 11, Izatt et al discloses herein the external optical system comprises an image capture lens system (figure 1).  
Regarding claim 12, Izatt et al discloses a relay optical system wherein the external optical system comprises an image capture lens of a portable camera (7) (paragraph 0035).  
Regarding claim 16, Izatt et al discloses wherein, when fl is a focal length of the first positive lens group G1, f2 is a focal length of the second positive lens group G2, and D is a principal plane interval of both of the lens groups, the following condition is substantially satisfied: [AltContent: rect]  f1+f2=D (column 5, line 31).
Regarding claim 19, combination of  Izatt et al  in view of Shikaumi  discloses wherein: an angle of view of the second positive lens group G2 of the relay optical system at a side of the external optical system includes an angle of view of the external optical system; and an image of an eye fundus of the subject eye corresponding to an angle of view of the first positive lens group G1 is transferred to the external optical system via the second positive lens group G2.   
Allowable Subject Matter
4.   Claims 2-5, 7, 13-15,17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.   The following is a statement of reasons for the indication of allowable subject matter:  wherein: the first positive lens group G1 includes, in order from a side of the subject eye, a positive meniscus lens having a concave surface facing the side of the subject eye, and a positive lens; and the second positive lens group G2 includes, in order from the side of the subject eye, a - positive lens, and a meniscus lens having a convex surface facing the side of the subject eye and   the first positive lens group G1 and the second positive lens group G2 substantially form a focal relay system, and the following condition is satisfied: 0.9<f2/f1<2.2 and wherein the following conditions are satisfied: 30mm<f1<50mm; 30mm <f2<60mm and  a second lens system housed in a body of said telecommunication device, the second lens system having a second optical axis, a second entrance pupil fixed in space in the reference plane, and a second focal length, the second entrance pupil being laterally offset from the first entrance pupil in said reference plane; and a means for connecting the optical telescope to the body, said means configured to provide for movement of the optical telescope from a first position to a second position along a line located in the reference plane, wherein: the first position is defined when an optical axis of the telescope and the first optical axis substantially coincide, and the second position is defined when the optical axis of the telescope and the second optical axis coincide at least in part and   the first lens system includes a meniscus lens element with negative optical power, cemented with a positive lens element to form an optical doublet, and a positive optical power lens element spatially separated from the optical doublet and  further comprising: repositioning the optical telescope and the telecommunication device relative to one another in a direction transverse to the optical axis of the first lens system until an optical axis of a second lens system, that is built in the telecommunication device, substantially coincides with an optical system of the optical telescope; and recording a second image of the retinal surface through the optical telescope with a second sensor of the telecommunication device. 
 
Conclusion
5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/12/2022